Citation Nr: 1023937	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-30 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently rated at 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C.M.R. Mandel, Law Clerk




INTRODUCTION

The Veteran served on active duty from November 1968 to 
August 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's last VA psychiatric examination was provided in 
February 2006.  At that time, the examiner noted that the 
Veteran experienced nightmares, flashbacks, insomnia, 
persistent and recurrent intrusive thoughts of near-death 
experiences, mistrust and difficulty being around others, 
irritability and inability to control temper, difficulty 
concentrating, hypervigilance, abnormal mood, loss of 
interest and passive thoughts of death.  The examiner also 
indicated that the Veteran experienced irregular panic 
attacks and that the Veteran's communication and speech were 
within normal limits.  The examiner assigned the Veteran a 
Global Assessment Functioning (GAF) score of 50.  

Subsequent to his VA examination, the Veteran was treated on 
an outpatient basis at the Alexandria VAMC throughout 
September 2008.  On one occasion, a nurse reported that the 
Veteran had told her he had had thoughts of harming himself, 
although not on that particular day.  Also in September 2008, 
the Veteran's outpatient records show that he was brought to 
the VA facility by his shelter because of depression, 
anxiety, loss of sleep, alcohol abuse and because he had 
thoughts of self-harm.  The Board notes that the fact that 
the Veteran was living in a shelter was not noted during the 
2006 examination and might indicate a worsening in condition.  
Furthermore, the 2006 examination report indicated that the 
Veteran had quit using alcohol 15 years prior.  Therefore, 
the recurrence of alcohol abuse may also be an indication of 
a worsening condition.

Where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Re-examination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a) (2009).  Given the length of time 
since the last VA examination and the possible indications in 
the record that the Veteran's condition is worsening, the 
Board finds that a contemporaneous and thorough VA 
psychiatric examination should be conducted to determine the 
current severity of the Veteran's PTSD.  Such examination and 
opinion would be instructive with regard to the appropriate 
disposition of the claim under appellate review.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

The Court of Appeals for Veterans Claims has long held that 
the duty to assist includes requesting information and 
records from the Social Security Administration (SSA) which 
were relied upon in any disability determination.  See Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the Social Security Administration, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight); see also 
38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).

The Board notes that the Veteran's 2006 VA examination 
reported that the Veteran had applied for Social Security 
Disability Insurance (SSDI).  The Veteran's September 2008 VA 
outpatient records showed that the Veteran received $13,320 
from Social Security, and the Board notes that the Veteran is 
not yet of normal retirement age.  The record does not show 
conclusively whether the Veteran is receiving SSDI, nor does 
it contain any evidence that the records associated with the 
SSDI application were requested or any effort was made to 
obtain them.  The application and associated record may bear 
directly upon the issues currently before the Board, and 
efforts must be made to determine if they exist, and if so, 
to obtain them.

The AMC should therefore contact the SSA and make all 
necessary attempts to obtain records related to the Veteran's 
application for SSDI or any award of benefits related 
thereto.  38 C.F.R. § 3.159(c)(2) (when attempting to obtain 
records in the custody of a Federal department or agency, 
including the Social Security Administration, VA must make as 
many requests as are necessary to obtain relevant records; VA 
will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should request, directly 
from SSA, complete copies of any 
disability determination(s) it has made 
concerning the Veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO/AMC either 
documenting for the file that such records 
do not exist or that further efforts to 
obtain them would be futile, and the 
Veteran should be informed in writing.

2. The RO/AMC should contact the Veteran 
and his representative and ask that they 
provide the names and addresses of all 
medical care providers who have treated 
the Veteran since September 2008.  After 
securing any necessary release, such 
records should be requested, to include 
all diagnostic testing, interpretation and 
reports, and all records which are not 
duplicates should then be associated with 
the claims file.

3. The RO/AMC should obtain all VA medical 
records pertaining to the Veteran's 
treatment from September 2008 to the 
present.  All records should be associated 
with the claims file.

4. When the above actions are completed, 
the Veteran should be afforded a VA 
psychiatric examination to ascertain the 
current level of disability of his 
service-connected PTSD.  All necessary 
special studies or tests including 
psychological testing and evaluation are 
to be accomplished.  The entire claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The report of examination 
should include a complete rationale for 
all opinions expressed.

4. Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the Veteran and his 
representative the opportunity to respond 
before the claims file is returned to the 
Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


